Petition for Writ of Mandamus Denied and Memorandum Opinion filed June
29, 2004








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed June 29, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00292-CV
____________
 
IN RE JOHN WORLDPEACE, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
Relator John Worldpeace filed a
petition for writ of mandamus in this court. 
See Tex. Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2004); see
also Tex. R. App. P. 52.  In his petition, relator attempts to seek
mandamus relief against two different respondents who signed orders of
disqualification pursuant to the disbarment judgment against relator.  First, relator complains that the Honorable
Cynthia Crowe, presiding judge of Harris County Civil Court at Law No. 4,
improperly disqualified him as an attorney for the defendant in cause number
775,560, styled General Motors Acceptance Corporation v. Margarita Boado. Relator
also complains that the Honorable Tony Lindsay, presiding judge of the 280th
District Court of Harris County, improperly disqualified him as an attorney for
the plaintiff in cause number 2002-20203, styled Joyce Wolter v. Joe
Delgatto, et al. 




Relator has not established he is entitled to extraordinary
relief.  See Tex. R. App. P. 52.2, 52.3, 52.7; Walker
v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992).  Accordingly, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed June 29, 2004.
Panel consists of
Chief Justice Hedges and Justices Frost and Guzman.